Title: From James Madison to Thomas Jefferson, 15 May 1787
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. May 15th. 1787
I am just furnished by Mr. Pollock with a box containing a few Peccan Nuts, which Mr. Jno. Vaughan of this City undertakes to forward by a Vessel just sailing for France.
Monday last was the day for the meeting of the Convention. The number as yet assembled is but small. Among the few is Genl. Washington who arrived on Sunday evening amidst the acclamations of the people, as well as more sober marks of the affection and veneration which continues to be felt for his character. The Governor, Messrs. Wythe & Blair, and Docr. McClurg are also here. Col. Mason is to be here in a day or two. There is a prospect of a pretty full meeting on the whole, though there is less punctuality in the outset than was to be wished. Of this the late bad weather has been the principal cause. I mention these circumstances because it is possible, this may reach you before you hear from me through any other channel, and I add no others because it is merely possible. Adieu
Js. Madison Jr.
